Exhibit 4.12 FORM OF AMENDED AND RESTATED DECLARATION OF TRUST OF CENTEX TRUST [I] [II] Dated as of , Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01 Definitions 2 ARTICLE II TRUST INDENTURE ACT SECTION 2.01 Trust Indenture Act; Application 8 SECTION 2.02 Lists of Holders of Preferred Securities 8 SECTION 2.03 Reports by the Property Trustee 9 SECTION 2.04 Periodic Reports to the Property Trustee 9 SECTION 2.05 Evidence of Compliance with Conditions Precedent 10 SECTION 2.06 Events of Default; Waiver 10 SECTION 2.07 Disclosure of Information 11 SECTION 2.08 Provision of Information to Centex 12 ARTICLE III ORGANIZATION SECTION 3.01 Name 12 SECTION 3.02 Office 12 SECTION 3.03 Issuance of the Securities 12 SECTION 3.04 Purchase of Debentures 13 SECTION 3.05 Purpose 13 SECTION 3.06 Authority 14 SECTION 3.07 Title to Property of the Trust 14 SECTION 3.08 Powers and Duties of the Regular Trustees 14 SECTION 3.09 Prohibition of Actions by the Trust and the Trustees 16 SECTION 3.10 Powers and Duties of the Property Trustee 18 SECTION 3.11 Delaware Trustee 20 SECTION 3.12 Certain Rights and Duties of the Property Trustee 21 SECTION 3.13 Registration Statement and Related Matters 24 SECTION 3.14 Filing of Amendments to Certificate of Trust 25 SECTION 3.15 Execution of Documents by the Regular Trustees 25 SECTION 3.16 Trustees Not Responsible for Recitals or Issuance of Securities 25 SECTION 3.17 Duration of the Trust 25 SECTION 3.18 Mergers 26 SECTION 3.19 Property Trustee May File Proofs of Claim 28 ARTICLE IV SPONSOR SECTION 4.01 Purchase of Common Securities by the Sponsor 28 SECTION 4.02 Expenses 29 i ARTICLE V TRUSTEES SECTION 5.01 Number of Trustees; Qualifications 29 SECTION 5.02 Appointment, Removal and Resignation of the Trustees 31 SECTION 5.03 Vacancies Among the Trustees 32 SECTION 5.04 Effect of Vacancies 33 SECTION 5.05 Meetings 33 SECTION 5.06 Delegation of Power 33 SECTION 5.07 Merger, Conversion, Consolidation or Succession to Business 34 ARTICLE VI DISTRIBUTIONS SECTION 6.01 Distributions 34 ARTICLE VII ISSUANCE OF THE SECURITIES SECTION 7.01 General Provisions Regarding the Securities 34 SECTION 7.02 [Conversion Agent 36 ARTICLE VIII DISSOLUTION OF THE TRUST SECTION 8.01 Dissolution of the Trust 36 ARTICLE IX TRANSFER OF INTERESTS SECTION 9.01 Transfer of Securities 37 SECTION 9.02 Transfer of Certificates 37 SECTION 9.03 Deemed Security Holders 37 SECTION 9.04 Book Entry Interests 38 SECTION 9.05 Notices to Holders of Certificates 38 SECTION 9.06 Appointment of Successor Clearing Agency 39 SECTION 9.07 Definitive Preferred Securities Certificates 39 SECTION 9.08 Mutilated, Destroyed, Lost or Stolen Certificates 39 ARTICLE X LIMITATION OF LIABILITY; INDEMNIFICATION SECTION 10.01 Exculpation 40 SECTION 10.02 Indemnification 40 SECTION 10.03 Outside Business 40 ARTICLE XI ACCOUNTING SECTION 11.01 Fiscal Year 41 SECTION 11.02 Certain Accounting Matters 41 SECTION 11.03 Banking 42 SECTION 11.04 Withholding 42 ii ARTICLE XII AMENDMENTS AND MEETINGS SECTION 12.01 Amendments 42 SECTION 12.02 Meetings of the Holders of Securities; Action by Written Consent 43 ARTICLE XIII REPRESENTATIONS OF THE PROPERTY TRUSTEE AND THE DELAWARE TRUSTEE SECTION 13.01 Representations and Warranties of the Property Trustee 45 SECTION 13.02 Representations and Warranties of the Delaware Trustee 46 ARTICLE XIV MISCELLANEOUS SECTION 14.01 Notices 46 SECTION 14.02 Undertaking for Costs 48 SECTION 14.03 Governing Law 48 SECTION 14.04 Headings 48 SECTION 14.05 Partial Enforceability 48 SECTION 14.06 Counterparts 48 SECTION 14.07 Intention of the Parties 48 SECTION 14.08 Successors and Assigns 49 SECTION 14.09 No Recourse 49 SECTION 14.10 Agent for Service of Process 49 SECTION 14.11 Payment Currency 49 EXHIBIT A: RESTATED CERTIFICATE OF TRUST EXHIBIT B: TERMS OF THE PREFERRED SECURITIES EXHIBIT C: TERMS OF THE COMMON SECURITIES iii AMENDED AND RESTATED DECLARATION OF TRUST OF CENTEX TRUST [I] [II] AMENDED AND RESTATED DECLARATION OF TRUST (this “Declaration”) dated and effective as of , by , an individual, , an individual, and , an individual, as Regular Trustees (the “Regular Trustees”), The Bank of New York Mellon Trust Company, National Association, as Property Trustee (the “Property Trustee”), and BNY Mellon Trust of Delaware, having its principal place of business in the State of Delaware, as Delaware Trustee (the “Delaware Trustee”) (together with all other Persons from time to time duly appointed and serving as trustees in accordance with the provisions of this Declaration, the “Trustees”), by Centex Corporation, a Nevada corporation, as trust sponsor (“Centex” or the “Sponsor”), and by the holders, from time to time, of undivided beneficial interests in the assets of the Trust (as hereinafter defined) to be issued pursuant to this Declaration. WHEREAS, the Sponsor and certain of the Trustees entered into a Declaration of Trust dated as of November 9, 2000 (the “Original Declaration”), in order to establish Centex Trust [I] [II], a statutory trust (the “Trust”), under the Statutory Trust Act (as hereinafter defined); WHEREAS, the Certificate of Trust (the “Certificate of Trust”) of the Trust was filed with the office of the Secretary of State of the State of Delaware on November 9, 2000; and WHEREAS, the Trustees and the Sponsor desire to continue the Trust pursuant to the Statutory Trust Act for the purpose of, as described more fully in Sections 3.03, 3.04 and 3.05 hereof, (i) issuing and selling Preferred Securities (as hereinafter defined) representing preferred undivided beneficial interests in the assets of the Trust for cash and investing the proceeds thereof in Debentures (as hereinafter defined) of Centex issued under the Indenture (as hereinafter defined) to be held as assets of the Trust and (ii) issuing and selling Common Securities (as hereinafter defined) representing common undivided beneficial interests in the assets of the Trust to Centex in exchange for cash and investing the proceeds thereof in additional Debentures issued under the Indenture to be held as assets of the Trust; NOW, THEREFORE, it being the intention of the parties hereto that the Trust constitute astatutory trust under the Statutory Trust Act, that the Original Declaration be amended and restated in its entirety as provided herein and that this Declaration constitute the governing instrument of suchstatutory trust, the Trustees declare that all Debentures referred to in clauses (i) and (ii) of the previous paragraph purchased by the Trust will be held for the benefit of the Holders (as hereinafter defined) from time to time, of the Certificates (as hereinafter defined) representing undivided beneficial interests in the assets of the Trust issued hereunder, subject to the provisions of this Declaration. 1 ARTICLE I DEFINITIONS SECTION 1.01Definitions (a)Capitalized terms used in this Declaration but not defined in the preamble above have the respective meanings assigned to them in this Section 1.01. (b)A term defined anywhere in this Declaration has the same meaning throughout. (c)All references to “the Declaration” or “this Declaration” are to this Amended and Restated Declaration of Trust (including Exhibits A, B and C hereto (the “Exhibits”)) as modified, supplemented or amended from time to time. (d)All references in this Declaration to Articles, Sections and Exhibits are to Articles and Sections of and Exhibits to this Declaration unless otherwise specified. (e)A term defined in the Trust Indenture Act has the same meaning when used in this Declaration unless otherwise defined in this Declaration or unless the context otherwise requires. (f) A reference to the singular includes the plural and vice versa. “Additional
